The judgment of the court below is affirmed, on the ground that under the act of Congress of July 29th, 1882 (22 Stat., 723, eh. 359), providing for the refunding to the persons therein named of the amount of taxes assessed upon and collected from them contrary to the provisions of the regulations therein mentioned, “that is to say, to” each of such persons the sum set opposite his name, each of them is entitled to be paid the whole of that sum, and no discretion is vested in the Secretary of the Treasury or in any court to determine whether the sum specifled was or was nor the amount of a tax assessed contrary to the provisions of such regulations.
Mr. Justice Blatoheoud delivered the opinion of the Supreme Court, March 2, 1885.